DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The substitute specification filed 4/2/2020 has been entered.
The disclosure is objected to because of the following informalities: 
“opening opening” is recited three times in paragraph 5. Each instance understood as –opening--. 
“said end portion of the channel is rectilinear” in paragraph 17 (claimed in claims 11 and 18) is not understood to be consistent with the drawings. In all embodiments, the end portion has a right-angle outer edge and an obtuse inner edge (due to tapered seat surface) in a vertical cross-section. Rectilinear raises further issues as it is used to describe a three-dimensional shape having round surfaces, as explained in the 112(b) rejections below.
“said groove, seen parallel to said longitudinal orientation, is circular” in paragraph 18 (claimed in claims 12 and 19) is not understood to be consistent with the drawings. In all embodiments, the groove has a clear circular cross-section on a plane perpendicular to the longitudinal axis.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“said end portion of the channel is rectilinear” in claims 11 and 18 (In all embodiments, the end portion has a right-angle outer edge and an obtuse inner edge (due to tapered seat surface) in a vertical cross-section); and 
the “said groove, seen parallel to said longitudinal orientation, is circular” in claims 12 and 19 (in all embodiments, the groove has a clear circular cross-section on a plane perpendicular to the longitudinal axis)
must be shown or the feature(s) canceled from the claim(s). 
In other words, it is understood that the drawings do not agree with the claims/spec and vice-versa. While the drawings are objected to, it is asserted that amending the claims/spec to disclose what is illustrated would likely overcome this drawing objection. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 objected to because of the following informalities:  the claim is grammatically difficult to follow, as the claim further defines the valve member but then recites “a conduit that opens in said interior chamber being provided in said valve body”.  Appropriate correction is required. A suggestion for correction is –and wherein said valve body further comprises a conduit that opens in said interior chamber--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “contact member” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the “contact member” is understood to be “first component” 103 (equivalently 203, 303, and 403), first described in paragraph 42.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 18 recite “said end portion of the channel is rectilinear”. This limitation is unclear in scope because, as reiterated from above, the drawings appear to show something different. (In all embodiments, the end portion has a right-angle outer edge and an obtuse inner edge (due to tapered seat surface) in a vertical cross-section (perspective shown in drawings)). Furthermore, it is unclear what “rectilinear” requires in of itself as “rectilinear”, understood as a two dimensional shape, is being used to describe a three-dimensional shape, said shape not having any fully “rectilinear” surfaces. Understood as --said end portion of the channel is partially rectilinear—for further examination.
Claims 12-15 are rejected by virtue of their dependency on claim 11.
Claims 19-22 are rejected by virtue of their dependency on claim 18.
Claims 12 and 19 recite “said groove, seen parallel to said longitudinal orientation, is circular”. This limitation is unclear in scope because, as reiterated from above, the drawings appear to show something different. In all embodiments, the groove has a clear circular cross-section on a plane perpendicular to the longitudinal axis, and the claim will be interpreted as such. 
Claim 17 recites “seat depth”. There is insufficient antecedent basis for this limitation. Claim 17 also recites “substantially greater”. It is unclear what the quantitative metes and bounds of “substantially” are. Interpreted as “greater” for further examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 20140190578).

    PNG
    media_image1.png
    628
    1273
    media_image1.png
    Greyscale

Regarding claim 9, Hayashi (FIG 5-6) discloses “A valve comprising: a valve member (6); and a valve body (59), said valve body having a contact surface (55) designed to enter into contact with an adjacent contact member (as best understood, 62 is a “contact member”), a channel (51) having an end portion (top end) opening to an exterior (outer wall, via 541) of the valve body at at least one end opening (512), a valve member seat (58) encircling a passage cross section of said end portion of the channel (58 defines the outer boundary of 51), and an intermediate surface (inner wall of 55); wherein said valve member is configured to cooperate with said valve member seat so as to prevent a flow through said end opening (para 66); wherein said valve body has a groove (space bound by 56 and inner walls of 55) provided at said intermediate surface, said groove encircling said valve member seat (see FIG 5); wherein said valve member is configured to cooperate with said valve member seat by contact at a 

Regarding claim 16, Hayashi (FIG 5-6) discloses “wherein said groove extends depth-wise parallel to the longitudinal direction of said end portion of the channel (groove and end portion both extend vertically) at least as far as double the depth of said contact zone (see FIG 5x; contact zone depth indicated as height of “D1”, total groove depth indicated as height of “D3”; “D3” is over twice the size of “D1”).”

Regarding claim 17, Hayashi (FIG 5-6) discloses “wherein said groove has at least one portion (“D2” in FIG 5x) extending as far as a groove depth substantially greater than said seat depth and extending along said channel (see FIG 5x; seat depth indicated as height of “D1”, groove portion depth indicated as height of “D2”; “D2” is greater in height than “D1”).”

Regarding claim 18 as best understood, Hayashi (FIG 5-6) discloses “wherein said end portion of the channel is rectilinear (58 has a rectangular cross section in the FIG 5 view, which is seen to read on this limitation) and has a longitudinal orientation that intersects said intermediate surface at said end opening (58 axially overlaps with inner wall of 55 at 512, see FIG 5).”

Regarding claim 19 as best understood, Hayashi (FIG 5-6) discloses “wherein said groove, seen parallel to said longitudinal orientation, is circular (see FIG 6).”

Regarding claim 20 as best understood, Hayashi (FIG 5-6) discloses “wherein said end portion of the channel (top end of 58) has a circular transverse section (see FIG 6), said groove being concentric with said end portion of the channel (see FIG 6).”

Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayahara et al (US 20030098074).


    PNG
    media_image2.png
    525
    1197
    media_image2.png
    Greyscale

Regarding claim 9, Kayahara (FIG 5-8) discloses “A valve comprising: a valve member (FIG 6); and a valve body (7), said valve body having a contact surface (41) designed to enter into contact with an adjacent contact member (as best understood, 42 is a “contact member”), a channel (interior of 22) having an end portion (at 22) opening to an exterior (to the right in FIG 5) of the valve body at at least one end opening (opening of 22), a valve member seat (22) encircling a passage cross section of said end portion of the channel (22 defines end portion), and an intermediate surface (inner walls at “D1” and “D2” in FIG 5y, a zoomed in and annotated version of FIG 5); wherein said valve member is configured to cooperate with said valve member seat so as to prevent a flow through said end opening (see FIG 8); 

Regarding claim 10, Kayahara (FIG 5-8) discloses “wherein said valve member comprises a head (19, 23) configured to cooperate with said valve member seat (see FIG 8) and also comprises a rod (46, see FIG 6) that extends in said channel (see FIGs 5 and 8), said rod having, from said head, a portion of reduced cross section (rod much smaller in diameter than valve head) that defines an interior chamber in said channel (existence of 46 defines flow area through 22, forming an inner boundary where it lies in FIGs 5 and 8), a conduit (2) that opens in said interior chamber being provided in said valve body (see FIG 5).”

Regarding claim 11 as best understood, Kayahara (FIG 5-8) discloses “wherein said end portion of the channel (right end of 22) is rectilinear (58 has a rectangular cross section in the FIG 5 view, which is seen to read on this limitation) and has a longitudinal orientation (horizontal) that intersects said intermediate surface at said end opening (22 axially overlaps with inner wall of “D2”, see FIG 5x).”

Regarding claim 12 as best understood, Kayahara (FIG 5-8) discloses “wherein said groove, seen parallel to said longitudinal orientation, is circular (while not illustrated, the groove is understood to be circular as it contours to 50, 23, and 13, which are circular in FIG 6).”

Regarding claim 13, Kayahara (FIG 5-8) discloses “wherein said end portion of the channel (22) has a circular transverse section (while not illustrated, 22 is understood to be circular as it seals to 23, which are circular in FIG 6), said groove being concentric with said end portion of the channel (22 and the groove are concentric).”

Allowable Subject Matter
Claims 14-15 and 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 14, 15, 21, and 22 respectively, none of the art discloses “wherein said groove has a circular cylindrical central wall with a directrix parallel to said longitudinal orientation, a back wall extending radially from said circular cylindrical central wall, and a frustoconical exterior wall forming a non-zero angle relative to said longitudinal orientation, which extends from the back wall to said intermediate surface.”
No prior art renders obvious the deficiencies of Kayahara or Hayashi in an obvious manner. Furthermore, a likely motivation for the modification would be merely hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Valve seats having shapes similar to the application are disclosed by Askew (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753